Citation Nr: 0107154	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  94-43 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to non-service-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.  He died in November 1992, and the appellant is 
his widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1993 RO decision which denied the 
appellant's claim for entitlement to non-service-connected 
death pension benefits.  

In January 1997, the Board remanded the case to the RO to 
afford the appellant a hearing at the RO before a member of 
the Board (Travel Board hearing).  A Travel Board hearing was 
scheduled in March 1999, but the appellant canceled her 
request for such a hearing.  The case was later returned to 
the Board for appellate review.  


FINDING OF FACT

The appellant, who is the widow of a Korean Conflict veteran, 
was married to him from January 1992 until his death in 
November 1992, and there was no child born to them; she now 
claims death pension benefits.  


CONCLUSION OF LAW

The appellant's marriage to the veteran does not satisfy the 
marriage eligibility requirements for death pension benefits.  
38 U.S.C.A. § 1541 (West 1991 and Supp. 2000); 38 C.F.R. § 
3.54 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1951 to 
October 1954.  

In January 1993, the RO received the appellant's application 
for non-service-connected death pension by a surviving 
spouse, on which she reported that she and the veteran were 
married in January 1992 and that it was the second marriage 
for both of them.  She also reported that the veteran's first 
marriage ended in divorce in July 1991 and that her first 
marriage ended in divorce in March 1991.  With her claim, the 
appellant submitted certified copies of marriage certificates 
showing her marriage to the veteran on January [redacted], 1992 by a 
justice of the peace.  She also submitted a certified copy of 
a death certificate showing the veteran died on November [redacted], 
1992 of anoxic encephalopathy (immediate cause) and acute 
myocardial infarction (underlying cause).  

In a March 1993 letter, the RO notified the appellant of its 
decision to deny her claim for entitlement to non-service-
connected death pension benefits, on the basis that VA 
regulations precluded such as award because she was not 
married to the veteran for more than one year prior to his 
death and there was no child born of their marriage.  

At a November 1993 RO hearing before a hearing officer, the 
appellant's representative stated that by the time of the 
veteran's death he and the appellant had been living together 
since 1988 as husband and wife, even though they were not 
legally married during that entire time because the 
appellant's first husband would not cooperate in their 
divorce proceedings.  The appellant testified that she lived 
continuously with the veteran from August 1988 up until his 
death; that in 1988 she had no funds to pursue divorce 
proceedings from her first husband until about April 1991; 
that her first husband contested their divorce; that as soon 
as a divorce was granted to her the veteran then proceeded 
with a divorce from his first wife; that she lived with the 
veteran from the time they were married in January 1992 until 
his death, without any separations; that she believed she 
satisfied, to the extent possible under the circumstances, 
the VA regulation that a spouse must be married for at least 
a year prior to the veteran's death to be found eligible for 
death pension benefits; and that the VA regulation was 
unfair.  

In a January 1994 letter, the RO notified the appellant that 
it affirmed the denial of death pension benefits and 
explained that, notwithstanding her testimony, VA regulations 
did not permit an award of pension.  

In statements dated in October 1996 and May 1998, the 
appellant's representative argued that the VA should 
recognize the appellant as the surviving spouse under 
38 C.F.R. § 3.54 as the appellant and the veteran had been 
living together as husband and wife since 1988.  

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A, as added by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

One of the basic eligibility requirements for death pension 
benefits for a widow is that the veteran had active military 
service during a period of war.  38 U.S.C.A. §§ 1521, 
1541(a); 38 C.F.R. § 3.3.  The veteran in the present case 
had active duty from October 1951 to October 1954, which was 
during a period of war (i.e., the Korean Conflict).  38 
U.S.C.A. § 101(9); 38 C.F.R. § 3.2.  

However, another eligibility requirement for death pension 
benefits for a widow is that the spouse must be married to 
the veteran (1) before February 1, 1965, in the case of a 
surviving spouse of a Korean Conflict veteran; (2) for one 
year or more; or (3) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  The 
appellant does not meet this requirement because she was 
married to the veteran (a Korean Conflict veteran) for less 
than one year, from January 1992 until his death in November 
1992, and there was no child born to them.  

The appellant cites circumstances, such as difficulty in 
obtaining a divorce from her first husband, which prevented 
her from being married to the veteran for a year before his 
death, and she asserts that the one-year marriage requirement 
is unfair.  Such equitable arguments, however, do not alter 
the applicability of the law.  The Board is bound to follow 
the applicable laws and regulations of the VA.  See 38 C.F.R. 
§ 20.101.  As the veteran's military service was during the 
Korean Conflict, and the appellant was married to him for 
less than one year prior to his death in 1992, without any 
children born to them, it is clear that she does not meet the 
law's marriage requirements to be eligible for death pension. 

The relevant facts are not in dispute, and it is the law, not 
the evidence, which is determinative of the outcome of this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the 
appellant does not meet the marriage eligibility requirements 
for death pension, the claim must be denied as a matter of 
law.




ORDER

Entitlement to non-service-connected death pension benefits 
is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

